DISMISS and Opinion Filed August 19, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00780-CV

                   SAMUEL PETERS, Appellant
                              V.
            AMERICAN EXPRESS NATIONAL BANK, Appellee

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-18-05333-B

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      Before the Court is appellant’s motion to dismiss the appeal. Appellant

explains that he has settled his dispute with appellee. We grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                          /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE

200780F.P05
                                   S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

SAMUEL PETERS, Appellant                   On Appeal from the County Court at
                                           Law No. 2, Dallas County, Texas
No. 05-20-00780-CV         V.              Trial Court Cause No. CC-18-05333-
                                           B.
AMERICAN EXPRESS                           Opinion delivered by Chief Justice
NATIONAL BANK, Appellee                    Burns. Justices Molberg and
                                           Goldstein participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      Subject to any agreement between the parties, it is ORDERED that appellee
AMERICAN EXPRESS NATIONAL BANK recover its costs of this appeal from
appellant SAMUEL PETERS.


Judgment entered August 19, 2021




                                     –2–